In an action, allegedly pursuant to article 15 of the Real Property Actions and Proceedings Law, for a judgment barring defendants from any claim of an easement of light, air and access over plaintiff’s real property and for other relief, plaintiff appeals from a judgment of the Supreme Court, Kings County, dated November 28, 1966, which dismissed the complaint on the merits and adjudged that the defendants who counterclaimed had certain easements. Judgment affirmed, with one bill of costs to respondents filing separate briefs (cf. Dalton v. Levy, 258 N. Y. 161, 165-166; Matter of City of New York [Northern Blvd.], 258 N. Y. 136, 147; Fewer v. Brenning, 279 App. Div. 1033, affd. 304 N. Y. 881; Di Leo v. Pecksto ¡Molding Corp., 304 N. Y. 505). Christ, Acting P. J., Brennan, Rabin, Benjamin and Munder, JJ., concur.